415 P.2d 176 (1966)
Ira Leo SPEER, Petitioner,
v.
Ray H. PAGE, Warden, Respondent.
No. A-13954.
Court of Criminal Appeals of Oklahoma.
June 1, 1966.
Ira Leo Speer, pro se.
Charles Nesbitt, Atty. Gen. of Oklahoma, for respondent.

MEMORANDUM OPINION
BUSSEY, Presiding Judge.
This is an original proceeding wherein Ira Leo Speer, an inmate of the State Penitentiary seeks his release from confinement where he is currently incarcerated by virtue of a judgment and sentence rendered against him in the District Court of Oklahoma County.
We observe at the outset that petitioner was represented at his trial by the Public Defender, Mr. Don Anderson, who assisted in the preparation of his appeal from said conviction to this Court. The judgment and sentence appealed from was affirmed and reported in 410 P.2d 770.
The sole ground upon which the petitioner seeks his release is that he was not represented by counsel at the preliminary hearing.
The situation here presented is precisely the same as that presented in Winchester v. State, Okl.Cr., 403 P.2d 257, wherein this Court stated:
"* * * that when the petitioner and his attorney entered a plea to the charge in the District Court, and did not subsequently withdraw said plea or request a preliminary hearing, such conduct amounted to a waiver."
In accordance with Winchester v. State, supra, we are of the opinion that the writ prayed for should be, and the same is hereby, denied.
NIX and BRETT, JJ., concur.